UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) MICHAEL J. LEARY, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4490 Date of fiscal year end: 12/31 Date of reporting period: 6/30/10 ITEM 1. REPORTS TO STOCKHOLDERS. The Registrant prepared three semiannual reports to shareholders for the period ended June 30, 2010. The first report applies to the 5 Lifestyle Portfolios, the second report applies to the Retirement Distribution Portfolio and the third report applies to the Retirement Rising Distribution Portfolio. John Hancock Lifestyle Aggressive Portfolio Goal and strategy The Portfolio seeks long-term growth of capital. Current income is not a consideration. The Portfolio operates as a fund of funds and normally invests 100% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity % of Total U.S. Large Cap 43% International Large Cap 17% U.S. Mid Cap 14% U.S. Small Cap 8% Emerging Markets 7% International Small Cap 3% Large Blend 3% Natural Resources 3% Small Growth 1% Small Value 1% As a percentage of net assets on 6-30-10. Portfolio results For the six months ended June 30, 2010, John Hancock Lifestyle Aggressive Portfolios Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5 and Class 1 shares returned 7.95%, 8.29%, 8.29%, 8.19%, 8.04%, 7.86%, 7.78% and 7.71%, respectively. The Portfolio lagged the 6.65% return of the S&P 500 Index, and the 7.07% return of the Morningstar, Inc. average large blend fund, 1 but outperformed the MSCI EAFE Index, which returned 12.94%. Performance review The Portfolio was helped in the period by allocations to asset classes that performed strongly relative to the S&P 500 Index, chiefly U.S. mid- and small-cap equities and emerging-market equities. These positives were partially offset by exposure to two areas: international large-cap equities, which were hurt by the relative strength of the U.S. dollar, and global natural resource equities, which struggled as many major commodities fell during the period. It was a mixed period for active managers. The average large-cap manager lagged their style index across the spectrum, and the managers within our portfolio were no exception. Specifically, U.S. Multi Sector Fund (GMO) underperformed due to its significant allocation to high-quality stocks, which continued to lag during the period. In addition, Value & Restructuring Fund (Columbia), a strong long-term performer, was challenged due to an overweight in the energy sector as well as poor stock selection in that sector. Finally, Capital Appreciation Fund (Jennison) trailed the large-cap growth benchmark due to weak stock selection in the health care and financial sectors. On a positive note, several of our active managers did outperform their respective benchmarks during the period. Emerging Markets Value Fund (DFA), in particular, benefited from an overweight to the smallest-cap names in its benchmark and an underweight to the largest-cap names. In addition, all three of our active international large-cap managers  International Opportunities Fund (Marsico), International Value Fund (Franklin Templeton) and International Core Fund (GMO)  topped the MSCI EAFE Index. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. Past performance is no guarantee of future results. This commentary reflects the views of the portfolio management team through the end of the Portfolios period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 4 Lifestyle Portfolios | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Aggressive Portfolio Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Period beginning 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Without sales charge $9,218 $9,231 $8,434 $9,448 $9,572 $9,698 $9,759 With maximum sales charge 9,060 9,231 8,434 9,448 9,572 9,698 9,759 Index 1 9,570 9,570 8,477 9,570 9,570 9,570 9,598 Index 2 2 9,973 9,973 8,092 9,973 9,973 9,973 9,682 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Portfolios Class B, Class C, Class R1, Class R3, Class R4, Class R5 and Class 1 shares, respectively, as of 6-30-10. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. MSCI EAFE Index (gross of foreign withholding taxes on dividends) (Europe, Australasia, Far East)  Index 2  is a free floating adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. Performance chart Total returns with maximum sales charge (POP) for the period ended 6-30-10 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Average annual returns  1 year 8.34% 8.22% 12.22% 13.55% 13.65% 14.13% 14.45% 14.67% Average annual returns  Since inception 2.08% 2.08% 1.69% 4.39% 1.20% 0.93% 0.65% 0.52% Cumulative returns  1 year 8.34% 8.22% 12.22% 13.55% 13.65% 14.13% 14.45% 14.67% Cumulative returns  Since inception 9.41% 9.40% 7.69% 15.66% 5.52% 4.28% 3.02% 2.41% Cumulative returns  6 months 12.55% 12.87% 9.20% 8.19% 8.04% 7.86% 7.78% 7.71% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5 and Class 1 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 4-30-11, for Class A, Class B, Class C, Class R1, Class R3, Class R4 and Class R5 shares. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class A  1.54%, Class B  2 .24%, Class C  2.24% and Class R1  1.99%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.61%, Class B  2.49%, Class C  2.32% and Class R1  2.05%. For the other classes, the net expenses equal the gross expenses and are as follows: Class R3  1.84%, Class R4  1.51%, Class R5  1.21%, and Class 1  1.00%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or th e redemption of Portfolio shares. The Portfolio s performance results reflect any applicable expense reductions, without which the expenses would increase and results would hav e been less favorable. 1 For certain types of investors, as described in the Portfolios Class R1, Class R3, Class R4, Class R5 and Class 1 shares prospectuses. 2 Index as of closest month end to inception date. 3 NAV represents net asset value and POP represents public offering price. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Semiannual report | Lifestyle Portfolios 5 John Hancock Lifestyle Growth Portfolio Goal and strategy The Portfolio seeks long-term growth of capital. Current income is also a consideration. The Portfolio operates as a fund of funds and normally invests approximately 20% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 80% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity % of Total U.S. Large Cap 41% International Large Cap 10% U.S. Mid Cap 8% Emerging Markets 5% Large Blend 3% U.S. Small Cap 2% Natural Resources 2% Real Estate 2% International Small Cap 1% Small Growth 1% Small Value 1% Fixed Income % of Total High Yield Bond 6% Treasury Inflation- Protected Securities 5% Intermediate Bond 4% Multi-Sector Bond 4% Bank Loan 4% Global Bond 1% As a percentage of net assets on 6-30-10. Portfolio results For the six months ended June 30, 2010, John Hancock Lifestyle Growth Portfolios Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares returned 5.13%, 5.46%, 5.46%, 5.36%, 5.22%, 5.04%, 5.04%, 4.89% and 4.90%, respectively. In comparison, the S&P 500 Index returned 6.65%, the Barclays Capital U.S. Aggregate Bond Index returned 5.33% and a blended index  80% S&P 500 Index/20% Barclays Capital U.S. Aggregate Bond Index  returned 4.22% over the same period. The Portfolios results topped the 7.07% result of the Morningstar, Inc. average large blend fund. 1 Performance review The Portfolio was helped in the period by allocations to asset classes that performed strongly relative to the S&P 500 Index, chiefly U.S. mid- and small-cap equities and emerging-market equities. These positives were partially offset by exposure to two areas on the equity side: international large-cap equities, which were hurt by the relative strength of the U.S. dollar; and global natural resource equities, which struggled as many major commodities fell during the period. The Portfolios fixed-income exposure helped absolute results as the sector managed to post positive returns in the period, unlike most equity assets. However, allocations to multi-sector bonds, Treasury Inflation-Protected Securities (TIPS), global bonds, bank loans and high-yield bonds detracted from relative results, as all asset classes underperformed the Barclays Capital U.S. Aggregate Bond Index. It was a mixed period for active managers. The average large-cap manager lagged their style index across the spectrum, and the managers within our portfolio were no exception. Specifically, U.S. Multi Sector Fund (GMO) underperformed due to its significant allocation to high-quality stocks, which continued to lag during the period. In addition, Value & Restructuring Fund (Columbia), a strong long-term performer, was challenged due to an overweight in the energy sector as well as poor stock selection in that sector. Finally, Capital Appreciation Fund (Jennison) trailed the large-cap growth benchmark due to weak stock selection in the health care and financial sectors. On a positive note, several of our active managers did outperform their respective benchmarks during the period. Emerging Markets Value Fund (DFA), in particular, benefited from an overweight in the smallest-cap names in its benchmark and an underweight in the largest-cap names. In addition, all three of our active international large-cap managers  International Opportunities Fund (Marsico), International Value Fund (Franklin Templeton) and International Core Fund (GMO)  outperformed the MSCI EAFE Index. On the fixed-income side, High Income Fund (MFC Global (U.S.)) significantly outperformed the high-yield bond index, helped by an overweight in lower-quality issues. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. Past performance is no guarantee of future results. This commentary reflects the views of the portfolio management team through the end of the Portfolios period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 6 Lifestyle Portfolios | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Growth Portfolio Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index and two separate indexes. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Period beginning 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Without sales charge $9,912 $9,924 $9,193 $10,151 $10,290 $10,421 $10,478 $9,640 With maximum sales charge 9,748 9,924 9,193 10,151 10,290 10,421 10,478 9,640 Index 1 9,570 9,570 8,477 9,570 9,570 9,570 9,598 8,846 Index 2 13,255 13,255 12,832 13,255 13,255 13,255 13,260 13,200 Index 3 2 10,215 10,215 9,202 10,215 10,215 10,215 10,063 9,689 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Portfolios Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares, respectively, as of 6-30-10. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index  Index 2  is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 80% S&P 500/20% Barclays Capital U.S. Aggregate Bond Index Blend  Index 3  is comprised of 80% S&P 500 Index and 20% Barclays Capital U.S. Aggregate Bond Index. Performance chart Total returns with maximum sales charge (POP) for the period ended 6-30-10 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Average annual returns  1 year 9.14% 9.02% 13.09% 14.44% 14.65% 15.01% 15.32% 15.48% 15.55% Average annual returns  Since inception 0.56% 0.54% 0.16% 2.20% 0.32% 0.61% 0.88% 1.00% 0.91% Cumulative returns  1 year 9.14% 9.02% 13.09% 14.44% 14.65% 15.01% 15.32% 15.48% 15.55% Cumulative returns  Since inception 2.59% 2.52% 0.76% 8.07% 1.51% 2.90% 4.21% 4.78% 3.60% Cumulative returns  6 months 9.91% 10.19% 6.41% 5.36% 5.22% 5.04% 5.04% 4.89% 4.90% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 4-30-11, for Class A, Class B and Class C shares. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class B  2.18%. Had the fee waivers and expen se limitations not been in place, the gross expenses would be as follows: Class B  2.31%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.47%, Class C  2.18%, Class R1  1.85%, Class R3  1.71%, Class R4  1.37%, Class R5  1.09%, Class 1  0.94% and Class 5  0.90%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or th e redemption of Portfolio shares. The Portfolio s performance results reflect any applicable expense reductions, without which the expenses would increase and results would hav e been less favorable. 1 For certain types of investors, as described in the Portfolios Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares prospectuses. 2 Index as of closest month end to inception date. 3 NAV represents net asset value and POP represents public offering price. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Semiannual report | Lifestyle Portfolios 7 John Hancock Lifestyle Balanced Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with a greater emphasis on growth of capital. The Portfolio operates as a fund of funds and normally invests approximately 40% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 60% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity % of Total U.S. Large Cap 35% International Large Cap 6% Emerging Markets 3% U.S. Mid Cap 3% Large Blend 2% Real Estate 2% Natural Resources 2% U.S. Small Cap 2% Small Growth 1% Fixed Income % of Total High Yield Bond 12% Intermediate Bond 12% Multi-Sector Bond 9% Bank Loan 4% Treasury Inflation- Protected Securities 4% Global Bond 3% As a percentage of net assets on 6-30-10. Portfolio review For the six months ended June 30, 2010, John Hancock Lifestyle Balanced Portfolios Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares returned 2.93, 3.33%, 3.27%, 3.05%, 2.95%, 2.87%, 2.75%, 2.73% and 2.71%, respectively. In comparison, the S&P 500 Index returned 6.65%, the Barclays Capital U.S. Aggregate Bond Index returned 5.33% and a blended index  60% S&P 500 Index/40% Barclays Capital U.S. Aggregate Bond Index  returned 1.79% over the same period. The Portfolios result topped the 3.14% result of the Morningstar, Inc. average moderate allocation fund. 1 Performance review The Portfolios performance was helped on an absolute basis by its fixed-income exposure, as this broad sector managed to post positive returns in the period, unlike most equity asset classes. The Barclays Capital U.S. Aggregate Bond Index, which is dominated by high-quality securities such as Treasuries, outperformed most other areas of the fixed-income market, including credit-heavy sectors and Treasury Inflation-Protected Securities (TIPS). On the equity side, the Portfolio was helped by allocations to asset classes that outperformed the S&P 500 Index, chiefly U.S. mid- and small-cap equities, emerging-market equities and real estate investment trusts (REITs), all of whose results were less negative than the index. (U.S. REITs results were actually positive.) These positives were partially offset by exposure to two areas on the equity side: international large-cap equities, which were hurt by the strong performance of the U.S. dollar, and global natural resource equities, which struggled as many major commodities fell during the period. It was a mixed period for active managers. The average large-cap manager lagged their style index across the spectrum, and the managers within our portfolio were no exception. Specifically, U.S. Multi Sector Fund (GMO) underperformed due to its significant allocation to high-quality stocks, which continued to lag during the period. In addition, Value & Restructuring Fund (Columbia), a strong long-term performer, was challenged due to an overweight in the energy sector, as well as poor stock selection in that sector. Finally, Capital Appreciation Fund (Jennison) trailed the large-cap growth benchmark due to weak stock selection in the health care and financial sectors. On a positive note, several of our fixed-income active managers did outperform their respective benchmarks during the period. High Income Fund (MFC Global (U.S.)) topped the high-yield bond index, helped by an overweight in lower-quality issues. In addition, Global Bond Fund (PIMCO) outperformed its index, helped by underweights in the euro and the British pound. On the equity side, Emerging Markets Value Fund (DFA) benefited from an overweight in the smallest-cap names in its benchmark and an underweight in the largest-cap names. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. Past performance is no guarantee of future results. This commentary reflects the views of the portfolio management team through the end of the Portfolios period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 8 Lifestyle Portfolios | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Balanced Portfolio Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index and two separate indexes. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Period beginning 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Without sales charge $10,537 $10,579 $9,832 $10,817 $10,957 $11,105 $11,146 $10,421 With maximum sales charge 10,366 10,579 9,832 10,817 10,957 11,105 11,146 10,421 Index 1 9,570 9,570 8,477 9,570 9,570 9,570 9,598 8,846 Index 2 13,255 13,255 12,832 13,255 13,255 13,255 13,260 13,200 Index 3 2 11,001 11,001 10,058 11,001 11,001 11,001 10,856 10,553 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Portfolios Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1, and Class 5 shares, respectively, as of 6-30-10. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index  Index 2  is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 60% S&P 500/40% Barclays Capital U.S. Aggregate Bond Index Blend  Index 3  is comprised of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index. Performance chart Total returns with maximum sales charge (POP) for the period ended 6-30-10 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Average annual returns  1 year 9.80% 9.68% 13.71% 15.09% 15.29% 15.73% 15.99% 16.06% 16.13% Average annual returns  Since inception 0.80% 0.77% 1.21% 0.45% 1.68% 1.96% 2.26% 2.33% 1.04% Cumulative returns  1 year 9.80% 9.68% 13.71% 15.09% 15.29% 15.73% 15.99% 16.06% 16.13% Cumulative returns  Since inception 3.81% 3.66% 5.79% 1.68% 8.17% 9.57% 11.05% 11.46% 4.21% Cumulative returns  6 months 7.75% 8.14% 4.23% 3.05% 2.95% 2.87% 2.75% 2.73% 2.71% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 4-30-11, for Class A, Class B and Class C shares. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class B  2.16%. Had the fee waivers and expen se limitations not been in place, the gross expenses would be as follows: Class B  2.21%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.38%, Class C  2.08%, Class R1  1.88%, Class R3  1.65%, Class R4  1.34%, Class R5  1.03%, Class 1  0.92% and Class 5  0.88%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or th e redemption of Portfolio shares. The Portfolio s performance results reflect any applicable expense reductions, without which the expenses would increase and results would hav e been less favorable. 1 For certain types of investors, as described in the Portfolios Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares prospectuses. 2 Index as of closest month end to inception date. 3 NAV represents net asset value and POP represents public offering price. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Semiannual report | Lifestyle Portfolios 9 John Hancock Lifestyle Moderate Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with a greater emphasis on income. The Portfolio operates as a fund of funds and normally invests approximately 60% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 40% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity % of Total U.S. Large Cap 23% International Large Cap 7% U.S. Mid Cap 3% Real Estate 2% Large Blend 1% Small Growth 1% U.S. Small Cap 1% Fixed Income % of Total Intermediate Bond 24% Multi-Sector Bond 13% High Yield Bond 11% Bank Loan 5% Treasury Inflation- Protected Securities 5% Global Bond 4% As a percentage of net assets on 6-30-10. Portfolio review During the six months ended June 30, 2010, John Hancock Lifestyle Moderate Portfolios Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 returned 0.33%, 0.75%, 0.69%, 0.58%, 0.55%, 0.37%, 0.16%, 0.13% and 0.10%, respectively. In comparison, the S&P 500 Index returned 6.65%, the Barclays Capital U.S. Aggregate Bond Index returned 5.33% and a blended index  40% S&P 500 Index/60% Barclays Capital U.S. Aggregate Bond Index  returned 0.61% over the same period. The Portfolios results underperformed the 0.02% return of the Morningstar, Inc.s average conservative allocation fund. 1 Performance review The Portfolios performance was helped on an absolute basis by its allocations to fixed income, as this broad sector managed to post positive returns in the period, unlike most equity asset classes. The Barclays Capital U.S. Aggregate Bond Index, which is dominated by high-quality securities such as Treasuries, outperformed most other areas of the fixed-income market, including credit-heavy sectors and Treasury Inflation-Protected Securities (TIPS). On the equity side, the Portfolios relative performance was helped by allocations to asset classes that outperformed the S&P 500 Index, chiefly U.S. mid- and small-cap equities and real estate investment trusts (REITs), both of whose results were less negative than the index. (U.S. REITs results were actually positive.) Conversely, the Portfolio was negatively impacted by an allocation to international large-cap equities, which were hurt by the strong performance of the U.S. dollar. It was a mixed period for active managers, as some benchmark indexes were difficult to beat. On the fixed-income side, Spectrum Income Fund (T. Rowe Price) underperformed the multi-sector peer group due to exposure to riskier areas, such as high-yield bonds and dividend-paying stocks. On the equity side, U.S. Multi Sector Fund (GMO) was a detractor due to its significant allocation to high-quality stocks, which continued to lag during the period. On a positive note, several of our fixed-income active managers did outperform their respective benchmarks during the period. High Income Fund (MFC Global (U.S.)) topped the high-yield bond index, helped by an overweight in lower-quality issues. In addition, Global Bond Fund (PIMCO) outperformed its index, helped by underweights in the euro and the British pound. On the equity side, Emerging Markets Value Fund (DFA) benefited from an overweight in the smallest-cap names in its benchmark and an underweight in the largest-cap names. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. Past performance is no guarantee of future results. This commentary reflects the views of the portfolio management team through the end of the Portfolios period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 10 Lifestyle Portfolios | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Moderate Portfolio Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index and two separate indexes. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Period beginning 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Without sales charge $11,091 $11,139 $10,586 $11,369 $11,503 $11,678 $11,739 $11,194 With maximum sales charge 10,912 11,139 10,586 11,369 11,503 11,678 11,739 11,194 Index 1 9,570 9,570 8,477 9,570 9,570 9,570 9,598 8,846 Index 2 13,255 13,255 12,832 13,255 13,255 13,255 13,260 13,200 Index 3 2 11,781 11,781 10,934 11,781 11,781 11,781 11,646 11,432 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Portfolios Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares, respectively, as of 6-30-10. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index  Index 2  is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 40% S&P 500/60% Barclays Capital U.S. Aggregate Bond Index Blend  Index 3  is comprised of 40% S&P 500 Index and 60% Barclays Capital U.S. Aggregate Bond Index. Performance chart Total returns with maximum sales charge (POP) for the period ended 6-30-10 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Average annual returns  1 year 9.96% 9.81% 13.94% 15.05% 15.25% 15.62% 16.03% 16.15% 16.23% Average annual returns  Since inception 1.93% 1.87% 2.32% 1.51% 2.77% 3.02% 3.36% 3.46% 2.86% Cumulative returns  1 year 9.96% 9.81% 13.94% 15.05% 15.25% 15.62% 16.03% 16.15% 16.23% Cumulative returns  Since inception 9.40% 9.12% 11.39% 5.86% 13.69% 15.03% 16.78% 17.39% 11.94% Cumulative returns  6 months 5.32% 5.67% 1.68% 0.58% 0.55% 0.37% 0.16% 0.13% 0.10% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 4-30-11, for Class A, Class B, Class C, Class R1, Class R3, Class R4 and Class R5 shares. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class B  2.13% and Class R1  1.88%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class B  2.19% and Class R1  1.92%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.32%, Class C  2.03%, Class R3  1.73%, Class R4  1.48%, Class R5  1.10%, Class 1  0.89% and Class 5  0.85%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or th e redemption of Portfolio shares. The Portfolio s performance results reflect any applicable expense reductions, without which the expenses would increase and results would hav e been less favorable. 1 For certain types of investors, as described in the Portfolios Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares prospectuses . 2 Index as of closest month end to inception date . 3 NAV represents net asset value and POP represents public offering price. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Semiannual report | Lifestyle Portfolios 11 John Hancock Lifestyle Conservative Portfolio Goal and strategy The Portfolio seeks a high level of current income with some consideration given to growth of capital. The Portfolio operates as a fund of funds and normally invests approximately 80% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 20% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity % of Total U.S. Large Cap 15% International Large Cap 3% Real Estate 1% Fixed Income % of Total Intermediate Bond 34% Multi-Sector Bond 17% High Yield Bond 8% Global Bond 6% Short-Term Bond 6% Bank Loan 6% Treasury Inflation- Protected Securities 4% As a percentage of net assets on 6-30-10. Portfolio review During the six months ended June 30, 2010, John Hancock Lifestyle Conservative Portfolios Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5 and Class 1 shares returned 1.79%, 1.42%, 1.43%, 1.62%, 1.67%, 1.70%, 1.89% and 2.00%, respectively. In comparison, the S&P 500 Index returned 6.65%, the Barclays Capital U.S. Aggregate Bond Index returned 5.33% and a blended index  20% S&P 500 Index/80% Barclays Capital U.S. Aggregate Bond Index  returned 2.98% over the same period. The Portfolios results topped the 0.02% return of the Morningstar, Inc.s average conservative allocation fund. 1 Performance review The Portfolios performance was helped on an absolute basis by its allocations to fixed income, as this broad sector managed to post positive returns in the period, unlike most equity asset classes. The Barclays Capital U.S. Aggregate Bond Index, which is dominated by high-quality securities such as Treasuries, outperformed most other areas of the fixed-income market, including credit-heavy sectors and Treasury Inflation-Protected Securities (TIPS). On the equity side, the Portfolio was negatively impacted by an allocation to international large-cap equities, which were hurt by the strong performance of the U.S. dollar, and by its exposure to U.S. large-cap equities, which produced more negative results than U.S. small- and mid-cap stocks. It was a mixed period for active managers, as some benchmark indexes were difficult to beat. On the fixed-income side, Spectrum Income Fund (T. Rowe Price) underperformed the multi-sector peer group due to exposure to riskier areas, such as high-yield bonds and dividend-paying stocks. Floating Rate Income Fund (WAMCO) also underperformed its benchmark. On the equity side, Value & Restructuring Fund (Columbia), a strong long-term performer, was challenged due to an overweight in the energy sector as well as poor stock selection in that sector. On a positive note, several of our fixed-income active managers did outperform their respective benchmarks during the period. High Income Fund (MFC Global (U.S.)) topped the high-yield bond index, helped by an overweight in lower-quality issues. In addition, Global Bond Fund (PIMCO) outperformed its index, helped by underweights in the euro and the British pound. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. Past performance is no guarantee of future results. This commentary reflects the views of the portfolio management team through the end of the Portfolios period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 12 Lifestyle Portfolios | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Conservative Portfolio Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index and two separate indexes. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Period beginning 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Without sales charge $11,729 $11,749 $11,365 $12,027 $12,140 $12,330 $12,401 With maximum sales charge 11,544 11,749 11,365 12,027 12,140 12,330 12,401 Index 1 9,570 9,570 8,477 9,570 9,570 9,570 9,598 Index 2 13,255 13,255 12,832 13,255 13,255 13,255 13,260 Index 3 2 12,546 12,546 11,823 12,546 12,546 12,546 12,425 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Portfolios Class B, Class C, Class R1, Class R3, Class R4, Class R5 and Class 1 shares, respectively, as of 6-30-10. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index  Index 2  is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 20% S&P 500/80% Barclays Capital U.S. Aggregate Bond Index Blend  Index 3  is comprised of 20% S&P 500 Index and 80% Barclays Capital U.S. Aggregate Bond Index. Performance chart Total returns with maximum sales charge (POP) for the period ended 6-30-10 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Average annual returns  1 year 8.89% 8.64% 12.75% 14.01% 14.22% 14.33% 14.79% 15.03% Average annual returns  Since inception 3.12% 3.10% 3.49% 3.44% 4.00% 4.21% 4.56% 4.68% Cumulative returns  1 year 8.89% 8.64% 12.75% 14.01% 14.22% 14.33% 14.79% 15.03% Cumulative returns  Since inception 15.53% 15.44% 17.49% 13.65% 20.27% 21.40% 23.30% 24.01% Cumulative returns  6 months 3.30% 3.58% 0.43% 1.62% 1.67% 1.70% 1.89% 2.00% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5 and Class 1 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 4-30-11, for Class R1, Class R3, Class R4 and Class R5 shares. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class R1  1.85% and Class R4  1.4 5%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class R1  1.91% and Class R4  1.52%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.27%, Class B  2.10%, Class C  1.99%, Class R3  1.67%, Class R5  1.08%, and Class 1  0.87%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or th e redemption of Portfolio shares. The Portfolio s performance results reflect any applicable expense reductions, without which the expenses would increase and results would hav e been less favorable. 1 For certain types of investors, as described in the Portfolios Class R1, Class R3, Class R4, Class R5 and Class 1 shares prospectuses. 2 Index as of closest month end to inception date. 3 NAV represents net asset value and POP represents public offering price. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Semiannual report | Lifestyle Portfolios 13 Your expenses As a shareholder of a John Hancock Lifestyle Portfolio, you incur two types of costs: (1) transaction costs, including sales charges (loads) on certain purchase and redemption fees on certain exchanges and redemptions, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other Portfolio expenses. In addition to the operating expenses which the Portfolio bears directly, the Portfolio indirectly bears a pro rata share of the operating expenses of the affiliated underlying funds in which the Portfolio invests. Because the affiliated underlying funds have varied operating expenses and transaction costs and the Portfolio may own different proportions of the underlying funds at different times, the amount of expenses incurred indirectly by the Portfolio will vary. Had these indirect expenses been reflected in the following analysis, total expenses would have been higher than the amounts shown. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Portfolios so you can compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 at the beginning of the period and held for the entire period (January 1, 2010 through June 30, 2010). Actual expenses: The first line of each share class in the table below and on the following pages provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses paid during period to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes: The second line of each share class in the table below and on the following pages provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio for the share class and an assumed annualized rate of return of 5% per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs and insurance-related charges. Therefore, the second line of each share class in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 14 Lifestyle Portfolios | Semiannual report Shareholder expense example chart Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 1-1-10 6-30-10 1-1-106-30-10 Expense Ratio 2 Lifestyle Aggressive Class A Actual $1,000.00 $920.50 $3.10 0.65% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.60 3.26 0.65% Class B Actual 1,000.00 917.10 6.42 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.10 6.76 1.35% Class C Actual 1,000.00 917.10 6.42 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.10 6.76 1.35% Class R1 Actual 1,000.00 918.10 4.76 1.00% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.80 5.01 1.00% Class R3 Actual 1,000.00 919.60 3.90 0.82% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.70 4.11 0.82% Class R4 Actual 1,000.00 921.40 2.24 0.47% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.50 2.36 0.47% Class R5 Actual 1,000.00 922.20 1.05 0.22% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.70 1.10 0.22% Class 1 Actual 1,000.00 922.90 0.52 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.20 0.55 0.11% Lifestyle Growth Class A Actual $1,000.00 $948.70 $2.71 0.56% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.00 2.81 0.56% Class B Actual 1,000.00 945.40 6.51 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.10 6.76 1.35% Class C Actual 1,000.00 945.40 6.03 1.25% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.60 6.26 1.25% Class R1 Actual 1,000.00 946.40 4.20 0.87% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.50 4.36 0.87% Class R3 Actual 1,000.00 947.80 3.72 0.77% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.00 3.86 0.77% Class R4 Actual 1,000.00 949.60 2.08 0.43% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.70 2.16 0.43% Class R5 Actual 1,000.00 949.60 0.87 0.18% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.90 0.90 0.18% Class 1 Actual 1,000.00 951.10 0.53 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.20 0.55 0.11% Class 5 Actual 1,000.00 951.00 0.29 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.50 0.30 0.06% Semiannual report | Lifestyle Portfolios 15 Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 1-1-10 6-30-10 1-1-106-30-10 Expense Ratio 2 Lifestyle Balanced Class A Actual $1,000.00 $970.70 $2.59 0.53% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.20 2.66 0.53% Class B Actual 1,000.00 966.70 6.58 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.10 6.76 1.35% Class C Actual 1,000.00 967.30 5.95 1.22% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.70 6.11 1.22% Class R1 Actual 1,000.00 969.50 4.35 0.89% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.40 4.46 0.89% Class R3 Actual 1,000.00 970.50 3.71 0.76% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.00 3.81 0.76% Class R4 Actual 1,000.00 971.30 1.96 0.40% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.80 2.01 0.40% Class R5 Actual 1,000.00 972.50 0.78 0.16% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.00 0.80 0.16% Class 1 Actual 1,000.00 972.70 0.54 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.20 0.55 0.11% Class 5 Actual 1,000.00 972.90 0.29 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.50 0.30 0.06% Lifestyle Moderate Class A Actual $1,000.00 $996.70 $2.62 0.53% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.20 2.66 0.53% Class B Actual 1,000.00 992.50 6.67 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.10 6.76 1.35% Class C Actual 1,000.00 993.10 6.03 1.22% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.70 6.11 1.22% Class R1 Actual 1,000.00 994.20 4.80 0.97% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.00 4.86 0.97% Class R3 Actual 1,000.00 994.50 4.10 0.83% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.70 4.16 0.83% Class R4 Actual 1,000.00 996.30 2.67 0.54% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.10 2.71 0.54% Class R5 Actual 1,000.00 998.40 0.94 0.19% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.90 0.95 0.19% Class 1 Actual 1,000.00 998.70 0.55 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.20 0.55 0.11% Class 5 Actual 1,000.00 999.00 0.30 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.50 0.30 0.06% 16 Lifestyle Portfolios | Semiannual report Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 1-1-10 6-30-10 1-1-106-30-10 Expense Ratio 2 Lifestyle Conservative Class A Actual $1,000.00 $1,017.90 $2.60 0.52% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.20 2.61 0.52% Class B Actual 1,000.00 1,014.20 6.34 1.27% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.50 6.36 1.27% Class C Actual 1,000.00 1,014.30 6.04 1.21% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.80 6.06 1.21% Class R1 Actual 1,000.00 1,016.20 4.75 0.95% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.10 4.76 0.95% Class R3 Actual 1,000.00 1,016.70 4.05 0.81% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.80 4.06 0.81% Class R4 Actual 1,000.00 1,017.00 3.40 0.68% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.40 3.41 0.68% Class R5 Actual 1,000.00 1,018.90 1.00 0.20% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.80 1.00 0.20% Class 1 Actual 1,000.00 1,020.00 0.55 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.20 0.55 0.11% 1 Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the period (181), and divided by 365 (to reflect the one-half year period). 2 The Portfolios expense ratios do not include fees and expenses indirectly incurred by the underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolios. The range of the expense ratios of the underlying funds held by the Portfolios was as follows: Lifestyle Lifestyle Lifestyle Lifestyle Lifestyle Period ended Aggressive Growth Balanced Moderate Conservative 6-30-10 0.48%1.40% 0.48%1.40% 0.48%1.40% 0.48%1.13% 0.48%1.08% Semiannual report | Lifestyle Portfolios 17 Portfolios investments Investment companies Underlying Funds Subadvisers American Century Management, Inc. (American Century) BlackRock Investment Management, LLC (BlackRock) Columbia Management Advisors, LLC (Columbia) Davis Advisors (Davis) Declaration Management/ (Declaration) John Hancock Advisers Deutsche Asset Management (Deutsche) Dimensional Fund Advisors, Inc. (DFA) Epoch Investment Partners (Epoch) Franklin ® Templeton ® (Templeton) Frontier Capital Management Company (Frontier) Grantham, Mayo, Van Otterloo & Co. (GMO) Invesco Advisers (Invesco) Jennison Associates LLC (Jennison) Lord Abbett (Lord Abbett) Marsico Capital Management, LLC (Marsico) MFC Global Investment Management (MFC Global U.S.) (U.S.), LLC MFC Global Investment Management (MFC Global U.S.A.) (U.S.A.) Limited Pacific Investment Management Company (PIMCO) Perimeter Capital Management, LLC (Perimeter) Rainier Investments Management, Inc. (Rainier) Robeco Investment Management, Inc. (Robeco) SSgA Funds Management, Inc. (SSgA) Stone Harbor Investment Partners, LP (Stone Harbor) T. Rowe Price Associates, Inc. (T. Rowe Price) UBS Global Asset Management (Americas) Inc. (UBS) Wellington Management Company, LLP (Wellington) Wells Capital Management, Inc. (Wells Capital) Western Asset Management Company (WAMCO) Lifestyle Aggressive Portfolio Securities owned by the Portfolio on 6-30-10 (Unaudited) Shares Value Affiliated investment companies John Hancock Investment Trust (G)  1.47% Small Cap Intrinsic Value, Class NAV (MFC Global U.S.) (A) 4,515,175 $46,054,786 John Hancock Funds II (G)  88.79% All Cap Core, Class NAV (Deutsche) 10,875,073 77,430,523 All Cap Value, Class NAV (Lord Abbett) 4,860,912 46,810,583 Alpha Opportunities, Class NAV (Wellington) 9,118,681 92,736,984 Blue Chip Growth, Class NAV (T. Rowe Price) 9,618,363 154,855,651 Capital Appreciation, Class NAV (Jennison) 15,369,357 138,938,985 Emerging Markets Value, Class NAV (DFA) 21,390,181 216,468,630 Equity-Income, Class NAV (T. Rowe Price) 7,912,039 93,203,820 Fundamental Value, Class NAV (Davis) 12,566,633 157,585,574 Heritage, Class NAV (American Century) (I) 8,849,940 62,038,078 Index 500, Class NAV (MFC Global U.S.A.) (A) 20,399,367 156,259,148 International Equity Index, Class NAV (SSgA) 3,271,614 47,013,093 International Opportunities, Class NAV (Marsico) 14,770,721 164,545,826 International Small Cap, Class NAV (Templeton) 3,764,059 47,013,093 International Small Company, Class NAV (DFA) 6,995,996 47,013,093 International Value, Class NAV (Templeton) 13,815,770 164,545,826 Large Cap Value, Class NAV (BlackRock) 3,987,551 61,647,542 Large Cap, Class NAV (UBS) 2,924,324 31,056,318 Mid Cap Index, Class NAV (MFC Global U.S.A.) (A) 5,946,642 93,719,085 Mid Cap Stock, Class NAV (Wellington) 8,534,533 116,411,032 Mid Cap Value Equity, Class NAV (Columbia) 5,033,312 38,605,505 Mid Value, Class NAV (T. Rowe Price) 5,964,505 77,717,498 Natural Resources, Class NAV (Wellington) 5,183,605 91,801,640 Optimized Value, Class NAV (MFC Global U.S.A.) (A) 4,877,772 46,729,056 Small Cap Growth, Class NAV (Wellington) (I) 4,271,744 38,872,873 Small Cap Index, Class NAV (MFC Global U.S.A.) (A) 2,949,285 30,937,998 Small Cap Opportunities, Class NAV (DFA/Invesco) 1,900,749 30,773,122 Small Cap Value, Class NAV (Wellington) 2,836,751 38,835,116 Small Company Growth, Class NAV (Invesco) 3,785,273 39,177,578 Small Company Value, Class NAV (T. Rowe Price) 3,019,767 61,814,626 Smaller Company Growth, Class NAV (Frontier/MFC Global U.S.A. (A)/Perimeter) (I) 3,542,229 38,929,101 Technical Opportunities, Class NAV (Wellington) (I) 4,924,615 46,980,825 U.S. Multi Sector, Class NAV (GMO) 15,535,099 125,368,249 Value & Restructuring, Class NAV (Columbia) 6,985,710 61,474,249 Value, Class NAV (Invesco) 3,652,921 31,342,062 John Hancock Funds III (G)  9.74% Disciplined Value, Class NAV (Robeco) 2,942,322 31,247,454 International Core, Class NAV (GMO) 6,972,281 164,545,826 Rainier Growth, Class NAV (Rainier) 6,759,432 107,880,537 Total investments (Cost $3,286,967,631)  100.00% Other assets and liabilities, net (0.00%) Total net assets 100.00% Percentages are stated as a percent of net assets. (A) The subadviser is an affiliate of the adviser. (G) The underlying funds subadviser is shown parenthetically. (I) Non-income producing. See notes to financial statements 18 Lifestyle Portfolios | Semiannual report Lifestyle Growth Portfolio Securities owned by the Portfolio on 6-30-10 (Unaudited) Shares Value Affiliated investment companies John Hancock Investment Trust (G)  0.48% Small Cap Intrinsic Value, Class NAV (MFC Global U.S.) (A) 4,529,201 $46,197,848 John Hancock Funds II (G)  92.64% Active Bond, Class NAV (MFC Global U.S./Declaration) (A) 5,185,335 51,179,257 All Cap Core, Class NAV (Deutsche) 32,213,680 229,361,398 All Cap Value, Class NAV (Lord Abbett) 13,609,413 131,058,647 Alpha Opportunities, Class NAV (Wellington) 32,934,766 334,946,568 Blue Chip Growth, Class NAV (T. Rowe Price) 28,625,623 460,872,524 Capital Appreciation, Class NAV (Jennison) 43,468,434 392,954,639 Emerging Markets Value, Class NAV (DFA) 44,103,125 446,323,625 Equity-Income, Class NAV (T. Rowe Price) 21,316,146 251,104,194 Floating Rate Income, Class NAV (WAMCO) 38,207,903 354,187,258 Fundamental Value, Class NAV (Davis) 41,100,480 515,400,014 Global Bond, Class NAV (PIMCO) 9,822,165 118,062,419 Global High Yield, Class NAV (Stone Harbor) 4,856,138 49,192,675 Global Real Estate, Class NAV (Deutsche) 15,566,335 96,511,277 Heritage, Class NAV (American Century) (I) 13,244,289 92,842,463 High Income, Class NAV (MFC Global U.S.) (A) 15,772,079 122,233,613 High Yield, Class NAV (WAMCO) 34,847,231 295,156,048 Index 500, Class NAV (MFC Global U.S.A.) (A) 67,870,671 519,889,343 International Equity Index, Class NAV (SSgA) 4,691,733 67,420,199 International Opportunities, Class NAV (Marsico) 25,949,296 289,075,161 International Small Cap, Class NAV (Templeton) 3,850,818 48,096,714 International Small Company, Class NAV (DFA) 7,175,473 48,219,177 International Value, Class NAV (Templeton) 24,237,692 288,670,906 Large Cap Value, Class NAV (BlackRock) 10,626,981 164,293,122 Large Cap, Class NAV (UBS) 8,641,709 91,774,945 Mid Cap Index, Class NAV (MFC Global U.S.A.) (A) 21,323,560 336,059,303 Mid Cap Stock, Class NAV (Wellington) 12,091,287 164,925,156 Mid Cap Value Equity, Class NAV (Columbia) 9,050,880 69,420,253 Mid Value, Class NAV (T. Rowe Price) 7,262,407 94,629,161 Multi-Sector Bond, Class NAV (Stone Harbor) 12,492,944 126,178,739 Natural Resources, Class NAV (Wellington) 10,979,886 194,453,789 Optimized Value, Class NAV (MFC Global U.S.A.) (A) 12,601,469 120,722,075 Real Estate Equity, Class NAV (T. Rowe Price) 9,825,703 62,786,245 Real Return Bond, Class NAV (PIMCO) 36,327,582 459,907,188 Small Cap Growth, Class NAV (Wellington) (I) 3,415,619 31,082,129 Small Cap Index, Class NAV (MFC Global U.S.A.) (A) 2,220,746 23,295,629 Small Cap Opportunities, Class NAV (DFA/Invesco) 1,418,234 22,961,203 Small Cap Value, Class NAV (Wellington) 2,068,026 28,311,279 Small Company Growth, Class NAV (Invesco) 3,084,449 31,924,051 Small Company Value, Class NAV (T. Rowe Price) 2,259,320 46,248,282 Smaller Company Growth, Class NAV (Frontier/MFC Global U.S.A. (A)/Perimeter) (I) 2,808,103 30,861,048 Spectrum Income, Class NAV (T. Rowe Price) 12,055,587 122,846,428 Strategic Income Opportunities, Class NAV (MFC Global U.S.) (A) 12,146,688 125,596,755 Technical Opportunities, Class NAV (Wellington) (I) 14,614,266 139,420,094 Total Return, Class NAV (PIMCO) 25,930,630 377,809,274 U.S. High Yield Bond, Class NAV (Wells Capital) 13,986,153 171,190,508 U.S. Multi Sector, Class NAV (GMO) 48,853,632 394,248,810 Value & Restructuring, Class NAV (Columbia) 19,009,849 167,286,672 Value, Class NAV (Invesco) 6,131,979 52,612,381 John Hancock Funds III (G)  6.88% Disciplined Value, Class NAV (Robeco) 8,734,190 92,757,101 International Core, Class NAV (GMO) 12,277,534 289,749,801 Rainier Growth, Class NAV (Rainier) 17,231,484 275,014,482 Total investments (Cost $9,713,759,458)  100.00% Other assets and liabilities, net 0.00% Total net assets 100.00% Percentages are stated as a percent of net assets. (A) The subadviser is an affiliate of the adviser. (G) The underlying funds subadviser is shown parenthetically (I) Non-income producing. Lifestyle Balanced Portfolio Securities owned by the Portfolio on 6-30-10 (Unaudited) Shares Value Affiliated investment companies John Hancock Funds II (G)  94.86% Active Bond, Class NAV (MFC Global U.S./Declaration) (A) 30,540,650 $301,436,212 All Cap Core, Class NAV (Deutsche) 25,373,502 180,659,337 All Cap Value, Class NAV (Lord Abbett) 10,405,706 100,206,951 Alpha Opportunities, Class NAV (Wellington) 23,333,784 237,304,586 Blue Chip Growth, Class NAV (T. Rowe Price) 25,164,714 405,151,896 Capital Appreciation, Class NAV (Jennison) 34,771,573 314,335,024 Core Bond, Class NAV (Wells Capital) 16,747,144 224,746,679 Emerging Markets Value, Class NAV (DFA) 30,783,096 311,524,933 Equity-Income, Class NAV (T. Rowe Price) 17,387,502 204,824,770 Floating Rate Income, Class NAV (WAMCO) 45,591,130 422,629,771 Fundamental Value, Class NAV (Davis) 31,276,658 392,209,291 Global Bond, Class NAV (PIMCO) 21,630,253 259,995,639 Global High Yield, Class NAV (Stone Harbor) 9,702,467 98,285,993 Global Real Estate, Class NAV (Deutsche) 18,138,428 112,458,254 Heritage, Class NAV (American Century) (I) 6,478,474 45,414,106 High Income, Class NAV (MFC Global U.S.) (A) 29,653,947 229,818,093 High Yield, Class NAV (WAMCO) 52,218,060 442,286,970 Index 500, Class NAV (MFC Global U.S.A.) (A) 54,421,897 416,871,734 International Opportunities, Class NAV (Marsico) 17,447,012 194,359,709 International Value, Class NAV (Templeton) 16,310,643 194,259,753 Large Cap Value, Class NAV (BlackRock) 9,299,036 143,763,095 Large Cap, Class NAV (UBS) 8,536,564 90,658,309 Mid Cap Stock, Class NAV (Wellington) 6,723,753 91,711,996 Mid Cap Value Equity, Class NAV (Columbia) 4,159,535 31,903,636 Mid Value, Class NAV (T. Rowe Price) 4,902,161 63,875,153 Multi-Sector Bond, Class NAV (Stone Harbor) 19,066,227 192,568,896 Natural Resources, Class NAV (Wellington) 11,842,778 209,735,604 Optimized Value, Class NAV (MFC Global U.S.A.) (A) 9,546,079 91,451,440 Real Estate Equity, Class NAV (T. Rowe Price) 16,120,074 103,007,270 Real Return Bond, Class NAV (PIMCO) 33,383,078 422,629,771 Small Cap Growth, Class NAV (Wellington) (I) 2,521,408 22,944,808 Small Company Growth, Class NAV (Invesco) 4,514,273 46,722,721 Small Company Value, Class NAV (T. Rowe Price) 5,839,958 119,543,946 Smaller Company Growth, Class NAV (Frontier/MFC Global U.S.A. (A)/Perimeter) (I) 6,221,715 68,376,643 Spectrum Income, Class NAV (T. Rowe Price) 35,205,483 358,743,875 Strategic Bond, Class NAV (WAMCO) 9,855,478 108,114,593 Strategic Income Opportunities, Class NAV (MFC Global U.S.) (A) 19,347,876 200,057,041 Technical Opportunities, Class NAV (Wellington) (I) 14,403,430 137,408,727 Total Bond Market, Class NAV (Declaration) (A) 971,376 10,170,308 Total Return, Class NAV (PIMCO) 40,474,671 589,715,959 U.S. High Yield Bond, Class NAV (Wells Capital) 29,710,635 363,658,175 U.S. Multi Sector, Class NAV (GMO) 39,165,576 316,066,202 Value & Restructuring, Class NAV (Columbia) 16,640,768 146,438,756 Value, Class NAV (Invesco) 2,678,953 22,985,419 John Hancock Funds III (G)  5.13% Disciplined Value, Class NAV (Robeco) 7,306,456 77,594,561 International Core, Class NAV (GMO) 8,263,281 195,013,435 Rainier Growth, Class NAV (Rainier) 13,576,860 216,686,685 Total investments (Cost $9,373,501,764)  99.99% Other assets and liabilities, net 0.01% Total net assets 100.00% Percentages are stated as a percent of net assets. (A) The subadviser is an affiliate of the adviser. (G) The underlying funds subadviser is shown parenthetically. (I) Non-income producing. See notes to financial statements Semiannual report | Lifestyle Portfolios 19 Lifestyle Moderate Portfolio Securities owned by the Portfolio on 6-30-10 (Unaudited) Shares Value Affiliated investment companies John Hancock Funds II (G)  94.65% Active Bond, Class NAV (MFC Global U.S./Declaration) (A) 15,387,799 $151,877,578 Alpha Opportunities, Class NAV (Wellington) 3,777,270 38,414,838 Blue Chip Growth, Class NAV (T. Rowe Price) 8,937,606 143,895,451 Capital Appreciation, Class NAV (Jennison) 4,751,747 42,955,796 Core Bond, Class NAV (Wells Capital) 10,884,507 146,070,089 Equity-Income, Class NAV (T. Rowe Price) 7,228,354 85,150,005 Floating Rate Income, Class NAV (WAMCO) 15,866,196 147,079,634 Fundamental Value, Class NAV (Davis) 8,732,083 109,500,319 Global Bond, Class NAV (PIMCO) 10,833,524 130,218,955 Global High Yield, Class NAV (Stone Harbor) 2,968,576 30,071,671 Global Real Estate, Class NAV (Deutsche) 6,915,922 42,878,717 Heritage, Class NAV (American Century) (I) 1,034,191 7,249,678 High Income, Class NAV (MFC Global U.S.) (A) 13,534,182 104,889,913 High Yield, Class NAV (WAMCO) 12,016,568 101,780,333 Index 500, Class NAV (MFC Global U.S.A.) (A) 14,115,776 108,126,842 International Opportunities, Class NAV (Marsico) 6,710,684 74,757,021 International Value, Class NAV (Templeton) 6,315,314 75,215,386 Investment Quality Bond, Class NAV (Wellington) 5,241,936 63,846,784 Mid Cap Stock, Class NAV (Wellington) 2,866,377 39,097,377 Mid Cap Value Equity, Class NAV (Columbia) 940,890 7,216,628 Mid Value, Class NAV (T. Rowe Price) 2,650,490 34,535,884 Multi-Sector Bond, Class NAV (Stone Harbor) 8,437,005 85,213,747 Real Estate Equity, Class NAV (T. Rowe Price) 4,775,867 30,517,793 Real Return Bond, Class NAV (PIMCO) 10,995,227 139,199,573 Small Company Value, Class NAV (T. Rowe Price) 711,658 14,567,649 Smaller Company Growth, Class NAV (Frontier/MFC Global U.S.A. (A)/Perimeter) (I) 1,325,838 14,570,962 Spectrum Income, Class NAV (T. Rowe Price) 14,869,940 151,524,691 Strategic Bond, Class NAV (WAMCO) 5,729,225 62,849,594 Strategic Income Opportunities, Class NAV (MFC Global U.S.) (A) 8,528,025 88,179,778 Total Bond Market, Class NAV (Declaration) (A) 12,505,666 130,934,326 Total Return, Class NAV (PIMCO) 15,627,697 227,695,549 U.S. High Yield Bond, Class NAV (Wells Capital) 8,315,387 101,780,333 U.S. Multi Sector, Class NAV (GMO) 8,953,817 72,257,299 Value & Restructuring, Class NAV (Columbia) 5,253,965 46,234,888 John Hancock Funds III (G)  5.34% Global Shareholder Yield, Class NAV (Epoch) 9,377,844 71,552,950 International Core, Class NAV (GMO) 2,860,437 67,506,305 Rainier Growth, Class NAV (Rainier) 1,356,192 21,644,818 Total investments (Cost $2,980,178,940)  99.99% Other assets and liabilities, net 0.01% Total net assets 100.00% Percentages are stated as a percent of net assets. (A) The subadviser is an affiliate of the adviser. (G) The underlying funds subadviser is shown parenthetically. (I) Non-income producing. Lifestyle Conservative Portfolio Securities owned by the Portfolio on 6-30-10 (Unaudited) Shares Value Affiliated investment companies John Hancock Funds II (G)  96.24% Active Bond, Class NAV (MFC Global U.S./Declaration) (A) 15,271,414 $150,728,857 Blue Chip Growth, Class NAV (T. Rowe Price) 4,496,685 72,396,635 Core Bond, Class NAV (Wells Capital) 10,112,739 135,712,962 Equity-Income, Class NAV (T. Rowe Price) 4,093,621 48,222,858 Floating Rate Income, Class NAV (WAMCO) 14,751,717 136,748,420 Fundamental Value, Class NAV (Davis) 4,806,047 60,267,829 Global Bond, Class NAV (PIMCO) 13,271,509 159,523,538 Global High Yield, Class NAV (Stone Harbor) 4,301,056 43,569,696 Global Real Estate, Class NAV (Deutsche) 2,956,032 18,327,399 High Income, Class NAV (MFC Global U.S.) (A) 5,474,512 42,427,468 High Yield, Class NAV (WAMCO) 7,684,192 65,085,108 Index 500, Class NAV (MFC Global U.S.A.) (A) 9,440,716 72,315,881 International Value, Class NAV (Templeton) 3,076,600 36,642,309 Investment Quality Bond, Class NAV (Wellington) 6,198,101 75,492,866 Multi-Sector Bond, Class NAV (Stone Harbor) 9,472,156 95,668,775 Real Estate Equity, Class NAV (T. Rowe Price) 2,736,641 17,487,133 Real Return Bond, Class NAV (PIMCO) 7,875,372 99,702,211 Short Term Government Income, Class NAV (MFC Global U.S.) (A) 14,705,341 149,553,317 Spectrum Income, Class NAV (T. Rowe Price) 16,877,950 171,986,315 Strategic Bond, Class NAV (WAMCO) 4,617,756 50,656,788 Strategic Income Opportunities, Class NAV (MFC Global U.S.) (A) 9,445,562 97,667,107 Total Bond Market, Class NAV (Declaration) (A) 22,616,309 236,792,752 Total Return, Class NAV (PIMCO) 16,392,195 238,834,283 U.S. High Yield Bond, Class NAV (Wells Capital) 3,947,748 48,320,439 U.S. Multi Sector, Class NAV (GMO) 2,992,266 24,147,587 Value & Restructuring, Class NAV (Columbia) 4,794,694 42,193,308 John Hancock Funds III (G)  3.70% Global Shareholder Yield, Class NAV (Epoch) 8,067,314 61,553,603 International Core, Class NAV (GMO) 1,292,873 30,511,810 Total investments (Cost $2,391,089,231)  99.94% Other assets and liabilities, net 0.06% Total net assets 100.00% Percentages are stated as a percent of net assets. (A) The subadviser is an affiliate of the adviser. (G) The underlying funds subadviser is shown parenthetically. See notes to financial statements 20 Lifestyle Portfolios | Semiannual report F I N A N C I A LS T A T E M E N T S Financial statements Statements of assets and liabilities 6-30-10 (Unaudited) These Statements of Assets and Liabilities are the Portfolios balance sheets. They show the value of what each Portfolio owns, is due and owes. Youll also find the net asset value and the maximum offering price per share for each Portfolio. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Lifestyle Lifestyle Lifestyle Aggressive Growth Balanced Assets Investments in affiliated funds, at value (Note 7) $3,118,380,985 $9,557,321,870 $9,530,326,725 Receivable for investments sold 10,651,389 34,493,183 28,077,048 Receivable for fund shares sold 668,768 2,801,439 3,936,525 Dividends and interest receivable  3,282,520 4,498,870 Receivable due from adviser 1,019 10  Other assets 37,775 53,423 58,712 Total assets Liabilities Payable for investments purchased  3,397,100 4,656,047 Payable for fund shares repurchased 11,257,012 36,531,499 30,025,892 Distributions payable   209,386 Payable to affiliates: Accounting and legal services fees 45,431 137,639 137,548 Transfer agent fees 59,200 152,014 135,920 Trustees fees 3,526 10,150 9,526 Distribution and service fees 5,203 8,029 10,291 Other liabilities and accrued expenses 77,359 229,520 185,194 Total liabilities Net assets Capital paid-in $3,932,467,362 $11,416,105,850 $11,013,407,743 Undistributed (accumulated) net investment income (loss) (2,998,478) 51,142,051 (73,991) Accumulated net realized loss on investments (642,590,033) (1,753,323,819) (1,638,630,637) Net unrealized appreciation (depreciation) on investments (168,586,646) (156,437,588) 156,824,961 Net assets Investments in affiliated funds, at cost $3,286,967,631 $9,713,759,458 $9,373,501,764 Net asset value per share The Portfolios have an unlimited number of shares authorized with par value of $0.01 per share. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A: Net assets $141,660,267 $444,305,895 $452,267,305 Shares outstanding 14,226,019 40,718,196 39,624,220 Net asset value and redemption price per share $9.96 $10.91 $11.41 Class B: 1 Net assets $19,523,821 $73,213,787 $63,917,234 Shares outstanding 1,960,706 6,712,834 5,601,206 Net asset value, offering price and redemption price per share $9.96 $10.91 $11.41 Class C: 1 Net assets $86,775,833 $318,617,804 $364,776,261 Shares outstanding 8,715,664 29,233,125 31,928,451 Net asset value, offering price and redemption price per share $9.96 $10.90 $11.42 Class R1: Net assets $6,677,010 $11,853,009 $11,591,307 Shares outstanding 668,903 1,082,195 1,018,572 Net asset value, offering price and redemption price per share $9.98 $10.95 $11.38 Class R3: Net assets $10,016,255 $19,703,866 $29,829,229 Shares outstanding 1,006,708 1,807,972 2,617,582 Net asset value, offering price and redemption price per share $9.95 $10.90 $11.40 Class R4: Net assets $6,673,575 $16,359,998 $23,636,798 Shares outstanding 670,271 1,498,691 2,073,620 Net asset value, offering price and redemption price per share $9.96 $10.92 $11.40 Class R5: Net assets $8,760,805 $18,788,680 $31,277,085 Shares outstanding 879,549 1,720,085 2,742,077 Net asset value, offering price and redemption price per share $9.96 $10.92 $11.41 Class 1: Net assets $2,838,204,639 $8,581,339,799 $8,517,191,770 Shares outstanding 285,618,687 788,148,115 749,673,078 Net asset value, offering price and redemption price per share $9.94 $10.89 $11.36 Class 5: Net assets  $73,303,656 $37,041,087 Shares outstanding  6,738,295 3,259,309 Net asset value, offering price and redemption price per share  $10.88 $11.36 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $10.48 $11.48 $12.01 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | Lifestyle Portfolios 21 F I N A N C I A LS T A T E M E N T S Statements of assets and liabilities 6-30-10 (Unaudited) Continued Lifestyle Lifestyle Moderate Conservative Assets Investments in affiliated funds, at value (Note 7) $3,011,059,154 $2,482,537,254 Receivable for investments sold 26,242,152 7,240,064 Receivable for fund shares sold 1,356,970 3,201,498 Dividends and interest receivable 1,712,576 1,811,536 Receivable due from adviser   Other assets 42,963 43,910 Total assets Liabilities Payable for investments purchased 21,772,227 1,875,313 Payable for fund shares repurchased 7,034,556 8,596,610 Distributions payable 141,566 311,982 Payable to affiliates: Accounting and legal services fees 42,887 34,225 Transfer agent fees 47,863 43,275 Trustees fees 2,659 2,038 Distribution and service fees 3,887 3,690 Other liabilities and accrued expenses 59,318 48,069 Total liabilities Net assets Capital paid-in $3,268,029,918 $2,564,828,900 Undistributed net investment income (loss) 9,117 5,231 Accumulated net realized loss on investments (287,610,397) (172,363,094) Net unrealized appreciation (depreciation) on investments 30,880,214 91,448,023 Net assets Investments in affiliated funds, at cost $2,980,178,940 $2,391,089,231 Net asset value per share The Portfolios have an unlimited number of shares authorized with par value of $0.01 per share. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A: Net assets $169,225,888 $167,820,297 Shares outstanding 14,606,725 13,760,497 Net asset value and redemption price per share $11.59 $12.20 Class B: 1 Net assets $21,356,904 $22,930,623 Shares outstanding 1,844,900 1,879,778 Net asset value, offering price and redemption price per share $11.58 $12.20 Class C: 1 Net assets $147,293,723 $151,706,373 Shares outstanding 12,711,489 12,440,772 Net asset value, offering price and redemption price per share $11.59 $12.19 Class R1: Net assets $6,102,832 $8,078,465 Shares outstanding 526,806 661,809 Net asset value, offering price and redemption price per share $11.58 $12.21 Class R3: Net assets $8,603,716 $9,578,830 Shares outstanding 743,309 786,002 Net asset value, offering price and redemption price per share $11.57 $12.19 Class R4: Net assets $5,390,125 $5,047,803 Shares outstanding 466,237 414,348 Net asset value, offering price and redemption price per share $11.56 $12.18 Class R5: Net assets $9,739,152 $10,185,885 Shares outstanding 841,697 835,264 Net asset value, offering price and redemption price per share $11.57 $12.19 Class 1: Net assets $2,626,514,509 $2,108,570,784 Shares outstanding 227,195,884 173,133,362 Net asset value, offering price and redemption price per share $11.56 $12.18 Class 5: Net assets $17,082,003  Shares outstanding 1,478,846  Net asset value, offering price and redemption price per share $11.55  Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $12.20 $12.84 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 22 Lifestyle Portfolios | Semiannual report F I N A N C I A LS T A T E M E N T S Statements of operations For the six months ended 6-30-10 (Unaudited) These Statements of Operations summarize the Portfolios investment income earned and expenses directly incurred in operating each Portfolio. They also show net gains (losses) for the period stated. Lifestyle Lifestyle Lifestyle Lifestyle Lifestyle Aggressive Growth Balanced Moderate Conservative Investment income Income distributions received from affiliated underlying funds  $59,618,759 $105,264,019 $44,228,008 $39,435,528 Expenses Investment management fees (Note 4) $814,348 2,189,344 2,015,953 614,069 489,220 Distribution and service fees (Note 4) 1,627,923 5,049,686 5,138,015 1,718,275 1,581,971 Transfer agent fees (Note 4) 336,666 806,096 720,924 255,099 236,810 Accounting and legal services fees (Note 4) 241,471 716,213 696,668 212,393 168,888 State registration fees (Note 4) 5,942 10,766 11,305 9,504 7,126 Professional fees 42,108 89,292 87,150 37,941 33,516 Printing and postage fees (Note 4) 20,244 54,145 40,241 12,210 10,907 Trustees fees (Note 4) 19,229 56,658 54,860 16,567 13,183 Registration and filing fees 17,593 42,292 40,495 30,696 30,866 Miscellaneous 24,282 63,513 61,440 21,846 17,655 Total expenses before reductions and amounts recaptured Net expense reductions and amounts recaptured (Note 4) (78,361) (108,806) 16,507 9,694 7,338 Net expenses Net investment income (loss) Realized and unrealized gain (loss) Net realized loss on Investments in affiliated issuers (12,163,880) (16,849,254) (6,715,842) (6,026,776) (8,025,426) Change in net unrealized appreciation (depreciation) of Investments in affiliated issuers (249,649,758) (541,762,991) (368,586,198) (45,013,806) 14,224,536 Net realized and unrealized gain (loss) Increase (decrease) in net assets from operations See notes to financial statements Semiannual report | Lifestyle Portfolios 23 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Portfolios net assets have changed during the period. They reflect earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Portfolio share transactions. Lifestyle Aggressive Lifestyle Growth Six Months Ended 6-30-10 Year Ended 12-31-09 Six Months Ended 6-30-10 Year Ended 12-31-09 (Unaudited) (Unaudited) Increase (decrease) in net assets From operations Net investment income (loss) ($3,077,417) $28,276,848 $50,643,588 $201,128,938 Net realized loss (12,163,880) (270,314,079) (16,849,254) (790,676,249) Change in net unrealized appreciation (249,649,758) 1,134,320,799 (541,762,991) 3,109,916,824 (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A  (630,612)  (7,070,624) Class B    (809,211) Class C    (3,420,732) Class R1  (5,516)  (138,441) Class R3  (25,799)  (283,371) Class R4  (38,089)  (281,708) Class R5  (72,599)  (351,449) Class I  (27,656,032)  (188,654,587) Class 5    (1,452,733) From net realized gain Class A  (510,730)  (1,570,157) Class B  (56,216)  (287,229) Class C  (229,565)  (1,159,785) Class R1  (22,322)  (41,136) Class R3  (37,553)  (71,616) Class R4  (30,848)  (61,644) Class R5  (36,760)  (66,680) Class I  (11,484,426)  (34,093,560) Class 5    (257,438) Total distributions   From Portfolio share transactions (Note 5) Total increase (decrease) Net assets Beginning of period 3,336,418,506 2,298,252,924 9,832,283,959 6,944,130,593 End of period Undistributed (accumulated) net investment income (loss) See notes to financial statements 24 Lifestyle Portfolios | Semiannual report F I N A N C I A LS T A T E M E N T S Statements of changes in net assets Continued Lifestyle Balanced Lifestyle Moderate Six Months Ended 6-30-10 Year Ended 12-31-09 Six Months Ended 6-30-10 Year Ended 12-31-09 (Unaudited) (Unaudited) Increase (decrease) in net assets From operations Net investment income $96,374,489 $281,471,402 $41,283,742 $104,101,297 Net realized loss (6,715,842) (828,430,095) (6,026,776) (189,874,901) Change in net unrealized appreciation (368,586,198) 2,852,959,551 (45,013,806) 681,861,530 (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (3,679,856) (10,196,327) (2,002,520) (4,645,678) Class B (261,120) (1,279,662) (167,448) (524,569) Class C (1,678,994) (6,481,199) (1,195,685) (3,042,754) Class R  (30,044)  (17,911) Class R1 (81,386) (180,223) (60,579) (139,229) Class R2  (46,524)  (16,491) Class R3 (220,867) (738,787) (95,519) (251,695) Class R4 (221,915) (637,423) (63,530) (153,794) Class R5 (305,641) (770,253) (123,228) (257,339) Class I (90,294,182) (261,455,836) (37,581,038) (94,893,766) Class 5 (384,502) (898,953) (240,605) (485,292) From net realized gain Class A  (1,313,724)  (443,807) Class B  (208,278)  (60,005) Class C  (1,056,007)  (354,383) Class R1  (33,287)  (17,415) Class R3  (97,447)  (25,265) Class R4  (78,956)  (13,526) Class R5  (89,346)  (23,001) Class I  (27,872,312)  (7,657,451) Class 5  (101,460)  (42,708) Total distributions From Portfolio share transactions (Note 5) Total increase (decrease) Net assets Beginning of period 9,481,032,593 6,819,487,682 2,825,452,668 2,051,115,375 End of period Undistributed (accumulated) net investment income (loss) See notes to financial statements Semiannual report | Lifestyle Portfolios 25 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets Continued Lifestyle Conservative Six Months Ended 6-30-10 Year Ended 12-31-09 (Unaudited) Increase (decrease) in net assets From operations Net investment income $36,832,076 $91,629,920 Net realized loss (8,025,426) (112,405,266) Change in net unrealized appreciation 14,224,536 409,480,142 (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (2,223,998) (5,075,375) Class B (227,349) (629,455) Class C (1,451,110) (3,571,788) Class R  (25,511) Class R1 (86,127) (190,701) Class R2  (10,451) Class R3 (114,430) (301,534) Class R4 (59,891) (136,489) Class R5 (151,758) (322,972) Class I (32,782,048) (81,718,889) From net realized gain Class A  (511,233) Class B  (75,135) Class C  (430,087) Class R1  (23,998) Class R3  (29,565) Class R4  (13,888) Class R5  (31,020) Class I  (7,025,408) Total distributions From Portfolio share transactions (Note 5) Total increase Net assets Beginning of period 2,238,850,701 1,585,970,291 End of period Undistributed net investment income See notes to financial statements 26 Lifestyle Portfolios | Semiannual report Financial highlights These Financial Highlights show how each Portfolios net asset value for a share has changed since the beginning of the period. Lifestyle Aggressive Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Expenses realized Total Expenses including Net Net asset Net and from From net before re- reduc- assets, value, invest- unrealized invest- invest- Net asset ductions and tions and Net end of beginning ment in- gain (loss) ment ment From net From Total value,end Total amounts amounts investment period (in Portfolio of period) come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS A 6-30-2010 5 10.82 (0.04) (0.82) (0.86)     9.96 (7.95) 0.62 0.65 (0.65) 8 142 2 12-31-2009 8.02 0.06 2.83 2.89 (0.05) (0.04)  (0.09) 10.82 36.04 6 0.72 9 0.65 9 0.70 138 23 12-31-2008 15.22 0.10 (6.58) (6.48) (0.09) (0.63)  (0.72) 8.02 (42.40) 6 0.66 9 0.61 9 0.77 78 36 12-31-2007 14.72 0.11 1.05 1.16 (0.12) (0.54)  (0.66) 15.22 8.00 6 0.59 9 0.59 9 0.69 116 21 12-31-2006 10 14.06 0.08 1.24 1.32 (0.37) (0.29)  (0.66) 14.72 9.40 0.65 0.64 1.69 8 56 5 8-31-2006 11 12.63 (0.07) 1.56 1.49 (0.06)   (0.06) 14.06 11.85 0.84 0.65 (0.59) 8 35 23 CLASS B 6-30-2010 5 10.86 (0.07) (0.83) (0.90)     9.96 (8.29) 1.43 1.35 (1.35) 8 20 2 12-31-2009 8.06 (0.01) 2.84 2.83  (0.03)  (0.03) 10.86 35.09 6 1.60 9 1.35 9 (0.15) 22 23 12-31-2008 15.23  12 (6.54) (6.54)  (0.63)  (0.63) 8.06 (42.84) 6 1.51 9 1.35 9 0.01 16 36 12-31-2007 14.72 (0.02) 1.07 1.05  (0.54)  (0.54) 15.23 7.23 6 1.37 9 1.35 9 (0.13) 24 21 12-31-2006 10 14.00 0.05 1.23 1.28 (0.27) (0.29)  (0.56) 14.72 9.15 1.54 1.35 1.07 8 13 5 8-31-2006 11 12.63 (0.15) 1.56 1.41 (0.04)   (0.04) 14.00 11.22 2.00 1.34 (1.23) 8 8 23 CLASS C 6-30-2010 5 10.86 (0.07) (0.83) (0.90)     9.96 (8.29) 1.33 1.35 (1.35) 8 87 2 12-31-2009 8.06 (0.01) 2.84 2.83  (0.03)  (0.03) 10.86 35.09 6 1.43 9 1.35 9 (0.14) 89 23 12-31-2008 15.23 0.01 (6.55) (6.54)  (0.63)  (0.63) 8.06 (42.79) 6 1.36 9 1.31 9 0.05 62 36 12-31-2007 14.73  12 1.05 1.05 (0.01) (0.54)  (0.55) 15.23 7.21 6 1.32 9 1.31 9 0.03 95 21 12-31-2006 10 14.00 0.05 1.24 1.29 (0.27) (0.29)  (0.56) 14.73 9.22 1.36 1.35 1.10 8 39 5 8-31-2006 11 12.63 (0.15) 1.57 1.42 (0.05)   (0.05) 14.00 11.22 1.60 1.34 (1.27) 8 25 23 CLASS R1 6-30-2010 5 10.87 (0.05) (0.84) (0.89)     9.98 (8.19) 0.90 1.00 (1.00) 8 7 2 12-31-2009 8.05 0.08 2.79 2.87 (0.01) (0.04)  (0.05) 10.87 35.66 6 1.16 9 1.05 9 0.81 6 23 12-31-2008 15.27 0.10 (6.63) (6.53) (0.06) (0.63)  (0.69) 8.05 (42.56) 6 1.49 9 0.85 9 0.83 2 36 12-31-2007 14.76 0.15 1.00 1.15 (0.10) (0.54)  (0.64) 15.27 7.92 6 3.54 9 0.72 0.92 1 21 12-31-2006 14.11 0.08 1.23 1.31 (0.37) (0.29)  (0.66) 14.76 9.25 12.89 0.70 1.79 8  14 5 CLASS R3 6-30-2010 5 10.82 (0.04) (0.83) (0.87)     9.95 (8.04) 0.82 0.82 (0.82) 8 10 2 12-31-2009 8.03 0.03 2.83 2.86 (0.03) (0.04)  (0.07) 10.82 35.59 6 0.95 9 0.95 9 0.31 10 23 12-31-2008 15.22 0.07 (6.57) (6.50) (0.06) (0.63)  (0.69) 8.03 (42.54) 6 0.91 9 0.86 9 0.59 6 36 12-31-2007 14.72 0.11 1.03 1.14 (0.10) (0.54)  (0.64) 15.22 7.85 6 1.21 9 0.81 0.68 7 21 12-31-2006 10 14.06 0.08 1.24 1.32 (0.37) (0.29)  (0.66) 14.72 9.36 2.21 0.72 1.70 8 2 5 8-31-2006 11 12.63 (0.05) 1.54 1.49 (0.06)   (0.06) 14.06 11.81 8.07 0.69 (0.47) 8 1 23 CLASS R4 6-30-2010 5 10.81 (0.03) (0.82) (0.85)     9.96 (7.86) 0.48 0.47 (0.47) 8 7 2 12-31-2009 8.01 0.06 2.83 2.89 (0.05) (0.04)  (0.09) 10.81 36.09 6 0.62 9 0.62 9 0.68 9 23 12-31-2008 15.21 0.18 (6.66) (6.48) (0.09) (0.63)  (0.72) 8.01 (42.38) 6 0.66 9 0.56 9 1.56 6 36 12-31-2007 14.71 0.11 1.07 1.18 (0.14) (0.54)  (0.68) 15.21 8.13 6 0.96 9 0.54 0.70 5 21 12-31-2006 10 14.07 0.08 1.25 1.33 (0.40) (0.29)  (0.69) 14.71 9.46 1.38 0.53 1.71 8 2 5 8-31-2006 11 12.63 (0.05) 1.55 1.50 (0.06)   (0.06) 14.07 11.94 4.08 0.49 (0.38) 8 2 23 See notes to financial statements Semiannual report | Lifestyle Portfolios 27 Financial highlights Continued Lifestyle Aggressive continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period) come (loss on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS R5 6-30-2010 5 10.80 (0.01) (0.83) (0.84)     9.96 (7.78) 0.23 0.22 (0.22) 8 9 2 12-31-2009 8.00 0.09 2.83 2.92 (0.08) (0.04)  (0.12) 10.80 36.51 6 0.32 9 0.32 9 0.97 10 23 12-31-2008 15.21 0.17 (6.62) (6.45) (0.13) (0.63)  (0.76) 8.00 (42.18) 6 0.32 9 0.24 9 1.42 6 36 12-31-2007 14.71 0.22 1.00 1.22 (0.18) (0.54)  (0.72) 15.21 8.42 6 1.11 9 0.23 1.40 3 21 12-31-2006 10 14.09 0.09 1.26 1.35 (0.44) (0.29)  (0.73) 14.71 9.57 4.07 0.23 1.90 8 1 5 8-31-2006 11 12.63 0.01 1.52 1.53 (0.07)   (0.07) 14.09 12.16 8.26 0.20 0.05 8  14 23 CLASS 1 6-30-2010 5 10.77 (0.01) (0.82) (0.83)     9.94 (7.71) 0.12 0.11 (0.11) 8 2,838 2 12-31-2009 7.98 0.10 2.83 2.93 (0.10) (0.04)  (0.14) 10.77 36.70 6 0.11 9 0.11 9 1.11 3,052 23 12-31-2008 15.18 0.15 (6.57) (6.42) (0.15) (0.63)  (0.78) 7.98 (42.08) 6 0.12 9 0.12 9 1.24 2,120 36 12-31-2007 14.68 0.15 1.09 1.24 (0.20) (0.54)  (0.74) 15.18 8.54 0.11 9 0.11 9 0.94 3,416 21 12-31-2006 10 14.07 0.10 1.25 1.35 (0.45) (0.29)  (0.74) 14.68 9.59 7 0.11 0.11 2.09 8 2,782 5 8-31-2006 11 12.60 0.06 1.48 1.54 (0.07)   (0.07) 14.07 12.27 7 0.11 0.11 0.48 8 2,422 23 1 Recognition of net investment income by the Portfolio is affected by the timing of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Assumes dividend reinvestment (if applicable). 4 Does not include expenses of the underlying affiliated funds in which the Portfolio invests. 5 Semiannual period from 1-1-10 to 6-30-10. Unaudited. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Annualized. 9 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolio was as follows: 0.48%1.40%, 0.49%1.40%, 0.49%2.84% and 0.79%0.91%, for the periods ended 6-30-10, 12-31-09, 12-31-08 and 12-31-07, respectively. 10 The fiscal year-end changed from August 31 to December 31. 11 The inception date for Class A, Class B, Class C, Class R3, Class R4 and Class R5 shares is 10-18-05 and the inception dates for Class R1 and Class 1 shares are 9-18-06 and 10-15-05, respectively. 12 Less than $0.005 per share. 13 Includes transfer agent fee earned credits of less than 0.01% of average net assets. 14 Less than $500,000. 15 Includes the impact of expense recapture which amounted to 0.03%, 0.02% and 0.10% for Class A, Class C and Class R1 shares, respectively, of average net assets. See Note 4. Lifestyle Growth Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS A 6-30-2010 5 11.50 0.04 (0.63) (0.59)     10.91 (5.13) 0.56 0.56 0.65 8 444 3 12-31-2009 8.73 0.21 2.81 3.02 (0.21) (0.04)  (0.25) 11.50 34.54 7 0.64 9 0.62 9 2.17 417 26 12-31-2008 15.05 0.27 (5.85) (5.58) (0.26) (0.48)  (0.74) 8.73 (36.89) 7 0.59 9 0.57 9 2.14 251 37 12-31-2007 14.72 0.28 0.73 1.01 (0.23) (0.45)  (0.68) 15.05 6.96 7 0.54 9 0.53 9 1.79 332 18 12-31-2006 10 14.63 0.16 1.01 1.17 (0.43) (0.36) (0.29) (1.08) 14.72 8.00 0.58 0.58 3.18 8 165 4 8-31-2006 11 13.35 0.07 1.28 1.35 (0.07)   (0.07) 14.63 10.18 0.72 0.61 0.55 8 103 26 See notes to financial statements 28 Lifestyle Portfolios | Semiannual report Financial highlights Continued Lifestyle Growth continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS B 6-30-2010 5 11.54 (0.01) (0.62) (0.63)     10.91 (5.46) 1.33 1.35 (0.16) 8 73 3 12-31-2009 8.77 0.13 2.81 2.94 (0.13) (0.04)  (0.17) 11.54 33.53 7 1.48 9 1.35 9 1.32 75 26 12-31-2008 15.06 0.16 (5.81) (5.65) (0.16) (0.48)  (0.64) 8.77 (37.35) 7 1.41 9 1.32 9 1.30 54 37 12-31-2007 14.73 0.16 0.73 0.89 (0.11) (0.45)  (0.56) 15.06 6.14 7 1.30 9 1.29 9 1.02 78 18 12-31-2006 10 14.57 0.12 1.01 1.13 (0.36) (0.36) (0.25) (0.97) 14.73 7.77 1.40 1.35 2.45 8 39 4 8-31-2006 11 13.35 (0.02) 1.30 1.28 (0.06)   (0.06) 14.57 9.57 1.69 1.34 (0.19) 8 24 26 CLASS C 6-30-2010 5 11.53  12 (0.63) (0.63)     10.90 (5.46) 1.25 1.25 (0.05) 8 319 3 12-31-2009 8.76 0.14 2.81 2.95 (0.14) (0.04)  (0.18) 11.53 33.63 7 1.35 9 1.34 9 1.37 305 26 12-31-2008 15.05 0.17 (5.81) (5.64) (0.17) (0.48)  (0.65) 8.76 (37.33) 7 1.30 9 1.29 9 1.36 206 37 12-31-2007 14.72 0.16 0.74 0.90 (0.12) (0.45)  (0.57) 15.05 6.19 7 1.25 9 1.25 9 1.05 294 18 12-31-2006 10 14.57 0.13 0.99 1.12 (0.36) (0.36) (0.25) (0.97) 14.72 7.73 1.29 1.29 2.53 8 152 4 8-31-2006 11 13.35 (0.02) 1.30 1.28 (0.06)   (0.06) 14.57 9.57 1.44 1.33 (0.14) 8 93 26 CLASS R1 6-30-2010 5 11.57 0.02 (0.64) (0.62)     10.95 (5.36) 0.87 0.87 0.33 8 12 3 12-31-2009 8.77 0.25 2.75 3.00 (0.16) (0.04)  (0.20) 11.57 34.15 7 1.02 9 1.02 9 2.45 11 26 12-31-2008 15.10 0.34 (5.96) (5.62) (0.23) (0.48)  (0.71) 8.77 (37.05) 7 1.34 9 0.83 9 2.81 3 37 12-31-2007 14.77 0.32 0.66 0.98 (0.20) (0.45)  (0.65) 15.10 6.75 7 2.42 9 0.73 9 2.02 2 18 12-31-2006 14.70 0.14 1.00 1.14 (0.42) (0.36) (0.29) (1.07) 14.77 7.75 12.95 0.69 3.23 8  13 4 CLASS R3 6-30-2010 5 11.50 0.02 (0.62) (0.60)     10.90 (5.22) 0.78 0.77 0.43 8 20 3 12-31-2009 8.73 0.18 2.81 2.99 (0.18) (0.04)  (0.22) 11.50 34.26 7 0.88 9 0.88 9 1.77 19 26 12-31-2008 15.03 0.24 (5.84) (5.60) (0.22) (0.48)  (0.70) 8.73 (37.06) 7 0.84 9 0.83 9 1.93 12 37 12-31-2007 14.71 0.28 0.69 0.97 (0.20) (0.45)  (0.65) 15.03 6.69 7 0.98 9 0.80 9 1.83 14 18 12-31-2006 10 14.61 0.16 1.01 1.17 (0.42) (0.36) (0.29) (1.07) 14.71 8.00 1.35 0.71 3.13 8 4 4 8-31-2006 11 13.35 0.07 1.26 1.33 (0.07)   (0.07) 14.61 9.98 5.07 0.68 0.62 8 2 26 CLASS R4 6-30-2010 5 11.50 0.04 (0.62) (0.58)     10.92 (5.04) 0.43 0.43 0.76 8 16 3 12-31-2009 8.72 0.21 2.82 3.03 (0.21) (0.04)  (0.25) 11.50 34.73 7 0.54 9 0.54 9 2.11 16 26 12-31-2008 15.03 0.29 (5.86) (5.57) (0.26) (0.48)  (0.74) 8.72 (36.87) 7 0.56 9 0.56 9 2.34 13 37 12-31-2007 14.71 0.27 0.74 1.01 (0.24) (0.45)  (0.69) 15.03 6.95 7 0.64 9 0.53 9 1.76 15 18 12-31-2006 10 14.64 0.16 1.01 1.17 (0.44) (0.36) (0.30) (1.10) 14.71 8.04 0.80 0.53 3.12 8 7 4 8-31-2006 11 13.35 0.08 1.29 1.37 (0.08)   (0.08) 14.64 10.26 1.78 0.49 0.69 8 5 26 CLASS R5 6-30-2010 5 11.50 0.06 (0.64) (0.58)     10.92 (5.04) 0.19 0.18 1.02 8 19 3 12-31-2009 8.72 0.25 2.81 3.06 (0.24) (0.04)  (0.28) 11.50 35.09 7 0.26 9 0.26 9 2.48 18 26 12-31-2008 15.04 0.33 (5.87) (5.54) (0.30) (0.48)  (0.78) 8.72 (36.64) 7 0.24 9 0.24 9 2.67 10 37 12-31-2007 14.71 0.39 0.67 1.06 (0.28) (0.45)  (0.73) 15.04 6 7.31 7 0.54 9 0.21 9 2.53 8 18 12-31-2006 10 14.66 0.18 1.02 1.20 (0.47) (0.36) (0.32) (1.15) 14.71 8.15 1.40 0.20 3.54 8 2 4 8-31-2006 11 13.35 0.09 1.30 1.39 (0.08)   (0.08) 14.66 10.47 2.52 0.19 0.70 8 2 26 CLASS 1 6-30-2010 5 11.45 0.06 (0.62) (0.56)     10.89 (4.89) 0.11 0.11 1.08 8 8,581 3 12-31-2009 8.68 0.25 2.81 3.06 (0.25) (0.04)  (0.29) 11.45 35.27 7 0.11 9 0.11 9 2.55 8,903 26 12-31-2008 15.00 0.32 (5.85) (5.53) (0.31) (0.48)  (0.79) 8.68 (36.63) 7 0.12 9 0.12 9 2.49 6,345 37 12-31-2007 14.67 0.30 0.77 1.07 (0.29) (0.45)  (0.74) 15.00 6 7.44 7 0.11 9 0.11 9 1.94 9,574 18 12-31-2006 10 14.63 0.17 1.03 1.20 (0.48) (0.36) (0.32) (1.16) 14.67 8.18 6 0.11 0.11 3.34 8 8,059 4 8-31-2006 11 13.31 0.15 1.25 1.40 (0.08)   (0.08) 14.63 10.58 6 0.11 0.11 1.17 8 7,081 26 See notes to financial statements Semiannual report | Lifestyle Portfolios 29 Financial highlights Continued Lifestyle Growth continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS 5 6-30-2010 5 11.44 0.07 (0.63) (0.56)     10.88 (4.90) 0.06 0.06 1.14 8 73 3 12-31-2009 8.67 0.27 2.80 3.07 (0.26) (0.04)  (0.30) 11.44 35.37 7 0.07 9 0.07 9 2.70 68 26 12-31-2008 14.98 0.35 (5.86) (5.51) (0.32) (0.48)  (0.80) 8.67 (36.57) 7 0.07 9 0.07 9 2.78 41 37 12-31-2007 14.66 0.37 0.70 1.07 (0.30) (0.45)  (0.75) 14.98 7.42 7 0.06 9 0.06 9 2.39 46 18 12-31-2006 10 14.62 0.24 0.97 1.21 (0.48) (0.36) (0.33) (1.17) 14.66 8.24 6 0.06 0.06 4.68 8 15 4 8-31-2006 14 14.40  14 0.22 0.22     14.62 1.53 6 0.06 0.06 (0.02) 8 3 26 1 Recognition of net investment income by the Portfolio is affected by the timing of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Assumes dividend reinvestment (if applicable). 4 Does not include expenses of the underlying affiliated funds in which the Portfolio invests. 5 Semiannual period from 1-1-10 to 6-30-10. Unaudited. 6 Not annualized. 7 Total returns would have been lower had certain expenses not been reduced during the periods shown. 8 Annualized. 9 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolio was as follows: 0.48%1.40%, 0.49%1.40%, 0.49%2.84% and 0.79%0.91%, for the periods ended 6-30-10, 12-31-09, 12-31-08 and 12-31-07, 10 The fiscal year-end changed from August 31 to December 31. 11 The inception date for Class A, Class B, Class C, Class R3, Class R4 and Class R5 shares is 10-18-05 and the inception dates for Class R1, Class 1 and Class 5 shares are 9-18-06, 10-15-05, and 7-3-06, respectively. 12 Less than ($0.005) per share. 13 Less than $500,000. 14 Less than $0.005 per share. 15 Includes the impact of expense recapture which amounted to 0.02% of average net assets. See Note 4. Lifestyle Balanced Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss)
